Citation Nr: 0413908	
Decision Date: 05/28/04    Archive Date: 06/02/04	

DOCKET NO.  03-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for prostate cancer, 
claimed as the residual of exposure to Agent Orange.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as the residual of exposure to Agent Orange.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to medication for 
lung cancer, prostate cancer, and diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

The veteran in this case seeks service connection for lung 
cancer, prostate cancer, and diabetes mellitus, claimed as 
the residual of exposure to Agent Orange in the Republic of 
Vietnam.  In addition, the veteran seeks service connection 
for gastroesophageal reflux disease, claimed as secondary to 
medication for the aforementioned disorders.

In correspondence of June 2003, the National Personnel 
Records Center indicated that it was unable to determine 
whether the veteran had in-country service in the Republic of 
Vietnam.  Further noted was that the veteran's personnel 
record did not contain enough information to make a 
definitive statement regarding his in-country service.  
Available data indicated that the veteran was attached to NIT 
Fighter Squadron One Five Four, VF 154, which could have been 
assigned either to ship or shore.  For Department of Defense 
purposes, the veteran's unit was credited with Vietnam 
service for the periods from February 2 to March 5, 1965; 
March 16 to April 17, 1965; May 2 to May 28, 1965; June 23 to 
July 3, 1965; July 4 to July 24, 1965; August 11 to 
September 11, 1965; and September 21 to October 15, 1965.  

In e-mail correspondence of July 2003, it was noted that the 
veteran had been stationed aboard the U.S.S. Coral Sea from 
January to October 1965, at which time it was off the coast 
of Vietnam.  The veteran alleges that he went ashore on at 
least three occasions to make tailhook repairs on aircraft, a 
task for which he reportedly received hazardous duty pay.

As is clear from the above, it has yet to be determined 
whether the veteran served "in-country" as part of a repair 
team while on board ship off the coast of Vietnam.  This is, 
in fact, the basis for the RO's denial of the benefits 
sought.

During the course of an Informal Hearing Presentation in 
January 2004, the veteran's accredited representative stated 
that, while they would not anticipate finding the veteran's 
name in a ship's log for shore parties in Vietnam, they would 
expect to find shore party information, in particular, shore 
parties sent "in-country" to repair aircraft, in the 
veteran's unit records.  Based on a review of the veteran's 
claims folder, it is unclear whether an attempt to obtain 
these unit records has yet been made.  Accordingly, further 
development will be undertaken prior to a final adjudication 
of the veteran's claims for service connection.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should once again contact the 
National Personnel Records Center, or 
other appropriate service storage 
facility(ies), in an attempt to verify 
the veteran's "in-country" service in the 
Republic of Vietnam.  More specifically, 
the RO should attempt to verify any 
"in-country" service by the veteran while 
a member of Fighter Squadron One Five 
Four off the coast of Vietnam during the 
period from January to October 1965.  All 
attempts to obtain such records should be 
verified in the claims folder.  Should 
the RO be unable to obtain such records, 
a notation to that effect should be 
inserted in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2003, the date of the 
most recent evidence of record, should 
also be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  Once again, 
all attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims folder.  In 
addition the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002) and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied. 

4.  The RO should then review the 
veteran's claims for service connection 
for lung cancer, prostate cancer, 
diabetes mellitus, and gastroesophageal 
reflux disease.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the Statement of the Case in 
July 2003.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



